
	

114 S1224 IS: Condensate Act of 2015
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1224
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2015
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To reconcile differing Federal approaches to condensate. 
	
	
		1.Short title
 This Act may be cited as the Condensate Act of 2015.
		2.Development of definition of condensate
 (a)In generalThe Secretary of Energy (referred to in this Act as the Secretary) shall— (1)develop a standard definition of the term condensate; and
 (2)advise relevant Federal agencies to adopt that definition for the purpose of clarifying energy policy in the United States.
 (b)Office of Fossil Energy assessmentThe Assistant Secretary for Fossil Energy may assess the suitability of condensate separately from crude oil for use in strategic reserves, as determined necessary by the Secretary.
 (c)Energy Information Administration data collectionThe Administrator of the Energy Information Administration shall collect data regarding the chemical properties of condensate and crude oil produced in the United States.
			3.Department of Interior assessments
 (a)In generalThe Secretary of the Interior shall direct the appropriate agencies within the Department of the Interior to assess condensate separately from crude oil, in accordance with this section.
 (b)Office of Natural Resources Revenue data collectionThe Director of the Office of Natural Resources Revenue may collect data regarding condensate separately from crude oil produced in the United States.
 (c)Bureau of Ocean Energy ManagementThe Director of the Bureau of Ocean Energy Management may estimate condensate separately from crude oil as part of the resource assessments regarding geological formations in the United States.
 (d)United States Geological SurveyThe Director of the United States Geological Survey may include estimates of condensate separately from crude oil as part of the resource assessments regarding geological formations in the United States.
 4.Sense of CongressIt is the sense of Congress that processed condensate is a petroleum product.  